MEMORANDUM **
Darryl Edwin Warren appeals from the jury-trial conviction and 240-month sentence imposed for Possession with intent to distribute cocaine base, cocaine, and methamphetamine, all in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Warren has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Warren has filed a pro se supplemental brief and the government has filed an answering brief.
Our review of the briefs and record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Appellant’s pro se motion to clarify, filed on May 5, 2006 is denied.
Appellant’s pro se motion to dismiss counsel, filed on August 17, 2006, is denied as moot.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.